DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1, 5-13, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner has reviewed the prior art in light of Applicants' claimed invention and finds that the combined claims define over the prior art. The closest prior art of record, Muramatsu et al. (US 2015/0079380, “Muramatsu”) in view of Kim et al. (US 2015/0131031, “Kim”), in view of Kobayashi et al. (US 2015/0079380, “Kobayashi”), in view of Choi et al. (US 2015/0064367, “Choi”), do not disclose or suggest: A foldable circular polarizing plate, comprising: a polarizer, and a compensation film disposed on one surface of the polarizer and including a liquid crystal layer, wherein the compensation film is foldable, wherein in-plane retardations of the liquid crystal layer at 450 nm, 550 nm, and 650 nm wavelengths satisfy Relationship Equations 1 or 2, the liquid crystal layer of the compensation film comprises a liquid crystal compound configured to absorb light in a wavelength region of to 420 nm, and a reflection color in a CIE-Lab color coordinate system satisfies Δa*b*≤ 5.0: 	[Relationship Equation 1] R-(450 nm)<R-(550 nm)<R-(650 nm)	[Relationship Equation 2] R.(450 nm)<R-(550 nm)<R.(650 nm)wherein, in Relationship Equations 1 or 2, Re (450 nm) is in-plane retardation of the liquid crystal layer for incident light of a 450 nm wavelength, Re (550 nm) is in-plane retardation of the liquid crystal layer for incident light of a 550 nm wavelength, and Re (650 nm) is in-plane retardation of the liquid crystal layer for incident light of a 650 nm wavelength.	The closest prior art of record Muramatsu teaches a circular polarizing plate ([0054]) comprising a polarizer ([0016]) and a compensation film disposed on a surface of the polarizer (e.g., [0016]). Muramatsu additionally teaches that the compensation film may comprise a liquid crystal layer (e.g., [0006] – [0008], [0013]). Muramatsu teaches that the in plane retardations of the retardation or compensation layer satisfy the limitations of Equations 1 or 2 ([0131], [0134], wherein Re(450)<Re(550)<Re(650)).	Muramatsu fails to specifically teach the reflection color in the CIE-Lab color coordinate system satisfies Δa*b*≤5, fails to specifically teach that the liquid crystal composition in the compensation film absorbs light in a wavelength region of from 400 to 420 nm, and fails to specifically teach that the circular polarizing plate is foldable.	 While secondary references, teach some of these features the secondary references fail to specifically teach that the liquid crystalline light-absorbing component absorbs light (or is configured to absorb light) within a region of from 400 to 420 nm. Further, the combination of elements would not have been obvious in view of the prior art at the time of filing. Particularly, it would not have been obvious to have applied a liquid crystalline UV absorbing compound as described by Kobayashi and then to have adjusted the wavelengths of light that that material absorbs while also providing further modifications to the prior art in order to meet the additional claimed structural and optical limitations. There would not have been a reasonable expectation of success in attempting such a modification to the chemical compounds of Kobayashi and additionally there would be no need to have tried to modify the materials of Kobayahsi in this way as Kobayashi already provides a suitable material that absorbs UV light. Therefore one of ordinary skill in the art at the time of the invention would not have found it obvious to have created a folding circular polarizing plate having the claimed optical properties and claimed structural features based on the available prior art at the time of filing.	The combination of elements as set forth in the independent claims 1 and 11 and dependent claims 5-10, 12, 13, and 17-20 are not disclosed or made obvious by the prior art for the reasons explained above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782